
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.39


         AMENDED AND RESTATED
EVANS & SUTHERLAND COMPUTER CORPORATION
EXECUTIVE SAVINGS PLAN
(May 16, 2002)

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  PAGE

--------------------------------------------------------------------------------

ARTICLE 1
EFFECTIVE DATE 1.1   EFFECTIVE DATE   1
ARTICLE 2
DEFINITIONS AND CONSTRUCTION 2.1   DEFINITIONS   1 2.2   CONSTRUCTION   4
ARTICLE 3
ELIGIBILITY AND PARTICIPATION 3.1   GENERAL   4 3.2   APPLICATION TO PARTICIPATE
  4 3.3   TIMING OF PARTICIPATION   5 3.4   DISCONTINUANCE OF PARTICIPATION   5
ARTICLE 4
PARTICIPANT DEFERRALS 4.1   PARTICIPANT DEFERRALS   5 4.2   DESIGNATION AND
CHANGE OF DESIGNATION OF PARTICIPANT DEFERRALS   5
ARTICLE 5
EMPLOYER CONTRIBUTIONS 5.1   MATCHING CONTRIBUTIONS   6 5.2   DISCRETIONARY
CONTRIBUTIONS   6 5.3   ELIGIBLE PARTICIPANTS   6
ARTICLE 6
CREDITING OF CONTRIBUTIONS AND INVESTMENT EXPERIENCE 6.1   TRANSFER TO TRUSTEE  
6 6.2   CREDITING OF INVESTMENT EXPERIENCE TO ACCOUNTS   6 6.3   INVESTMENT
DIRECTION   7
ARTICLE 7
VESTING 7.1   FULL VESTING   8
ARTICLE 8
DISTRIBUTION OF BENEFITS 8.1   NORMAL AND LATE RETIREMENT   8 8.2   DISABILITY
RETIREMENT   9 8.3   DEATH   9 8.4   OTHER SEPARATIONS FROM EMPLOYMENT   9 8.5  
HARDSHIP DISTRIBUTIONS   9 8.6   ACCELERATION OF BENEFITS   11 8.7   TIME OF
DISTRIBUTION OF BENEFITS   11 8.8   METHOD OF DISTRIBUTION   11 8.9  
DESIGNATION OF BENEFICIARY   11 8.10   PAYMENTS TO DISABLED   12 8.11  
UNDERPAYMENT OR OVERPAYMENT OF BENEFITS   12

i

--------------------------------------------------------------------------------


ARTICLE 9
INALIENABILITY OF BENEFITS 9.1   NO ASSIGNMENT PERMITTED   12 9.2   QUALIFIED
DOMESTIC RELATIONS ORDERS   13 9.3   PROCESSING QUALIFIED DOMESTIC RELATIONS
ORDERS   13
ARTICLE 10
ADMINISTRATION 10.1   PLAN ADMINISTRATOR   13 10.2   ALLOCATION OF FIDUCIARY
RESPONSIBILITY   14 10.3   POWERS OF THE PLAN ADMINISTRATOR   14 10.4   CLAIMS  
14 10.5   CREATION OF COMMITTEE   15 10.6   CHAIRMAN AND SECRETARY   15 10.7  
APPOINTMENT OF AGENTS   15 10.8   MAJORITY VOTE AND EXECUTION OF INSTRUMENTS  
15 10.9   ALLOCATION OF RESPONSIBILITIES AMONG COMMITTEE MEMBERS   16 10.10  
CONFLICT OF INTEREST   16 10.11   OTHER FIDUCIARY CAPACITIES   16
ARTICLE 11
SCOPE OF RESPONSIBILITY 11.1   SCOPE OF RESPONSIBILITY   16
ARTICLE 12
AMENDMENT, MERGER AND TERMINATION 12.1   AMENDMENT   17 12.2   MERGER OR
CONSOLIDATION OF EMPLOYER   17 12.3   TERMINATION OF PLAN OR DISCONTINUANCE OF
CONTRIBUTIONS   17 12.4   LIMITATION OF EMPLOYER LIABILITY   17
ARTICLE 13
GENERAL PROVISIONS 13.1   LIMITATION ON PARTICIPANTS' RIGHTS   17 13.2   STATUS
OF PARTICIPANTS AS UNSECURED CREDITORS   18 13.3   STATUS OF TRUST FUND   18
13.4   UNIFORM ADMINISTRATION   18 13.5   HEIRS AND SUCCESSORS   18 13.6  
EMPLOYER-OWNED LIFE INSURANCE   18

ii

--------------------------------------------------------------------------------

Exhibit 10.39

AMENDED AND RESTATED
EVANS & SUTHERLAND COMPUTER CORPORATION
EXECUTIVE SAVINGS PLAN

PREAMBLE

        Evans & Sutherland Computer Corporation (the "Employer") previously
adopted the Evans & Sutherland Computer Corporation Executive Savings Plan,
originally effective July 1, 1995 ("Plan"). The Employer amended and restated
such plan by adopting this Amended and Restated Evans & Sutherland Computer
Corporation Executive Savings Plan, effective October 1, 1997. The Employer
again amends and restates the Plan to incorporate certain additional changes.

        The provisions of the Plan, as set forth herein, shall apply only to a
Participant whose termination from employment occurs on or after the Effective
Date of the Restated Plan noted in Section 1.1.

ARTICLE 1
EFFECTIVE DATE

        1.1    EFFECTIVE DATE.    

        The original effective date of the Plan was July 1, 1995. Except as
otherwise specifically provided with respect to particular provisions of the
Plan, the provisions of this Amended and Restated Plan shall be effective as of
May 16, 2002.

ARTICLE 2
DEFINITIONS AND CONSTRUCTION

        2.1    DEFINITIONS.    

        When a word or phrase shall appear in this Plan with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase shall generally be a term defined in this Section 2.1. The following
words and phrases utilized in the Plan with the initial letter capitalized shall
have the meanings set forth in this Section 2.1, unless a clearly different
meaning is required by the context in which the word or phrase is used:

        (a)  "ACCOUNTS"—The accounts which may be maintained by the Plan
Administrator to reflect the interest of a participant under the Plan, which
shall include the Matching Contributions Account, the Participant Deferrals
Account, and the Discretionary Contributions Account.

        (b)  "ACT"—The Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

        (c)  "AFFILIATE"—Any organization other than the Employer that is
related to the Employer through stock ownership or otherwise that elects, with
the consent of the Employer, to adopt this Plan for the benefit of one or more
of its Employees.

        (d)  "BENEFICIARY"—The person or persons designated to receive benefits
under this Plan in the event of death of the Participant.

        (e)  "BOARD"—The Board of Directors of the Employer.

        (f)    "CAUSE"—The termination of the Participant's employment for any
one or more of the following reasons: (a) embezzlement or theft from the
Employer, or other acts of dishonesty in

1

--------------------------------------------------------------------------------




dealing with the Employer; (b) use by the Participant of alcohol, drugs,
narcotics, or other controlled substances to such an extent that the
Participant's ability to perform his duties as an employee of the Employer is
materially impaired; (c) conviction of a crime amounting to a felony under the
laws of the United States of America or any of the states; (d) when the
seriousness of an initial infraction is of such gravity that termination is
warranted; or (e) when prior attempts through corrective counseling have failed
to improve performance, attendance, conduct, or any combination thereof. The
determination of whether or not there is Cause shall be made by the Plan
Administrator.

        (g)  "CHANGE OF CONTROL"—means any of the following: (i) the Employer
executes a definitive agreement to merge or consolidate with or into another
corporation in which the Employer is not the surviving corporation and the
Employer's common stock is converted into or exchanged for stock or securities
of any other corporation, cash, or any other thing of value; (ii) the Employer
executes a definitive agreement to sell or otherwise dispose of substantially
all its assets; (iii) the Employer undergoes a change of control of the nature
required to be reported in response to item 6(e) of Schedule 14A promulgated
under the Securities Exchange Act of 1934, as amended; (iv) a public
announcement that more than thirty percent (30%) of the Company's then
outstanding voting stock has been acquired by any person or group; or (v) a
change is made in the membership of the Board of Directors of the Employer
resulting in a membership of which less than a majority were also members of the
Board on the date two years prior to such change, unless the election, or the
nomination for election by the stockholders of the Employer, of each new
director was approved by the vote of at last two-thirds of the directors then
still in office who were directors on the date two years prior to such change.

        (h)  "CODE"—The Internal Revenue Code of 1986, as amended.

        (i)    "DISABILITY"—The injury or sickness of the Participant, such that
he is unable to perform the substantial and material duties of his regular
occupation with the Employer (determined at the time of such Disability), and
which requires the Participant to be under the care of a licensed physician
(unless the Plan Administrator determines that a physician's care would be of no
further benefit to the Participant). A Participant shall be presumed to be
Disabled if the injury or sickness causes the Participant to totally and
irrevocably lose speech, hearing in both ears, sight in both eyes, use of both
hands, both feet, or one hand and one foot even if the Participant is able to
continue work for the Employer. The Plan Administrator's determination of
Disability shall be conclusive and binding on all parties.

        (j)    "DISCRETIONARY CONTRIBUTIONS"—The amounts contributed to the
Trust Fund by the Employer pursuant to Section 5.2.

        (k)  "DISCRETIONARY CONTRIBUTIONS ACCOUNT"—The bookkeeping account
established pursuant to Section 6.1 to which the Discretionary Contributions of
the Employer are credited.

        (l)    "EARNINGS"—All salary, bonuses and incentive compensation paid to
the Employee by the Employer in cash, including amounts deferred under the
Evans & Sutherland Computer Corporation 401(k) Deferred Savings Plan and under
this Plan, but shall exclude bonuses paid to the Participant on account of
insurance premiums paid with respect to the Evans & Sutherland Computer
Corporation Executive Life Insurance Plan. All other forms of compensation shall
be disregarded for purposes of this Plan.

        (m)  "EMPLOYEE"—Each person receiving remuneration, or who is entitled
to remuneration, for services rendered to the Employer in the legal relationship
of employer and employee and not in the relationship of a private contractor (or
who would be receiving or be entitled to remuneration were such person not on an
authorized leave of absence).

2

--------------------------------------------------------------------------------




        (n)  "EMPLOYER"—Evans & Sutherland Computer Corporation, and each
successor in interest to the Employer resulting from merger, consolidation, or
transfer of substantially all of its assets that elects to continue this Plan.
Except as otherwise clearly indicated by the context (such as in
Sections 2.1(c)), the term "Employer" as used herein shall include each
Affiliate which has elected by action of its board of directors, with the
consent of the Board, to adopt this Plan. Each Affiliate adopting this Plan
shall be deemed to have delegated to the Board all authority to amend or
terminate the Plan and to appoint and remove the Plan Administrator and the
Trustee.

        (o)  "INTEREST RATE"—The rate of interest credited to the Accounts of
the Participants through September 30, 1997, as announced by the Plan
Administrator from time to time. The initial Interest Rate shall be eight
percent (8%). If the Plan Administrator changes the Interest Rate, the Plan
Administrator shall announce such change in the Interest Rate for the succeeding
Plan Year prior to the beginning of such Plan Year.

        (p)  "INVESTMENT FUND"—means the investment fund or funds established by
the Plan Administrator pursuant to Section 6.3, into which Participants may
direct the Trustee to invest amounts credited to their Accounts under the Plan.

        (q)  "MATCHING CONTRIBUTIONS"—The amounts contributed to the Trust Fund
by the Employer pursuant to Section 5.1 in order to match a portion of the
Participant Deferrals.

        (r)  "MATCHING CONTRIBUTIONS ACCOUNT"—The bookkeeping account
established pursuant to Section 6.1 to which the Matching Contributions of the
Employer are credited.

        (s)  "NORMAL RETIREMENT AGE" or "NORMAL RETIREMENT DATE"—The date on
which a Participant attains the age of sixty-five (65) years.

        (t)    "PARTICIPANT"—An Employee who has satisfied the eligibility
requirements specified in Section 3.1, who has elected to participate pursuant
to Section 3.2 and whose participation in the Plan has not been terminated. If
so indicated by the context, the term Participant shall also include former
Participants whose active participation in the Plan has terminated but who have
not received all amounts to which they are entitled pursuant to the terms and
provisions of this Plan. Whether former Participants are allowed to exercise an
option or election extended to "Participants" will be determined by the Plan
Administrator in the exercise of its discretion, but in making such
determinations the Plan Administrator shall act in a uniform, nondiscriminatory
manner.

        (u)  "PARTICIPANT DEFERRALS"—The deferrals directed by a Participant
pursuant to Section 4.1.

        (v)  "PARTICIPANT DEFERRALS ACCOUNT"—The bookkeeping account established
pursuant to Section 6.1 to which are credited the Participant Deferrals directed
by a Participant and the investment experience thereon.

        (w)  "PLAN"—The Amended and Restated Evans & Sutherland Computer
Corporation Executive Savings Plan, as set forth in this instrument, and as it
may hereafter be amended.

        (x)  "PLAN ADMINISTRATOR"—The individual, entity, or committee appointed
to act as such pursuant to Section 10.1.

        (y)  "PLAN ENTRY DATE"—The first day of each Plan Year.

        (z)  "PLAN YEAR"—A twelve (12) month period, commencing on each
January 1 and ending on each following December 31.

        (aa) "TRUST AGREEMENT"—The agreement entered into between the Employer
and the Trustee.

3

--------------------------------------------------------------------------------




        (bb) "TRUST FUND"—The fund established by the Employer pursuant to the
terms of the Trust Agreement as may be established under this Plan.

        (cc) "TRUSTEE"—The individual, individuals, or entity selected by the
Employer to act as such. The Trustee shall acknowledge acceptance of its
appointment by the execution of the Trust Agreement or, in the case of a
successor Trustee, by the execution of an appropriate written instrument. If the
Employer appoints two or more individuals or entities to act jointly as the
Trustee, the term "Trustee" shall refer collectively to all such individuals or
entities.

        (dd) "VALUATION DATE"—The date or dates as of which the accounts of the
Participants are adjusted to reflect the crediting of investment experience, the
addition of Participant Deferrals, Matching Contributions, and Discretionary
Contributions and the subtraction of distributions. The Valuation Dates shall be
March 31, June 30, September 30 and December 31 and such other dates designated
by the Plan Administrator as Valuation Dates.

        (ee) "YEAR OF SERVICE"—The Years of Service credited to the Participant
pursuant to the Evans & Sutherland Computer Corporation 401(k) Deferred Savings
Plan and Trust, as it may be amended from time to time, provided, however, that
only Years of Service performed by the Participant after being selected to
participate in the Plan shall be considered under this Plan.

        2.2    CONSTRUCTION.    

        The masculine gender, where appearing in the Plan, shall include the
feminine gender (and vice versa), and the singular shall include the plural,
unless the context clearly indicates to the contrary. The term "delivered to the
Plan Administrator," as used in the Plan, shall include delivery to a person or
persons designated by the Plan Administrator for the disbursement and receipt of
administrative forms. Headings and subheadings are for the purpose of reference
only and are not to be considered in the construction of this Plan. If any
provision of this Plan is determined to be for any reason invalid or
unenforceable, the remaining provisions shall continue in full force and effect.
All of the provisions of this Plan shall be construed and enforced according to
the laws of the State of Utah and shall be administered according to the laws of
such state, except as otherwise required by the Act, the Code or other Federal
law.

ARTICLE 3
ELIGIBILITY AND PARTICIPATION

        3.1    GENERAL.    

        This Plan is intended to be a "top hat plan" for purposes of the Act
and, as a result, the Plan will be unfunded and participation in the Plan shall
be limited to a "select group of management or highly compensated employees" for
purposes of Title I of the Employee Retirement Income Act of 1974, as amended.
From this "select group", the compensation committee of the Board (the
"Compensation Committee") shall designate the Employees who are eligible to
participate in this Plan. All such designations shall be in the Compensation
Committee's unfettered discretion and no Employee shall have the right to
participate in this Plan until the Employee has been designated as an eligible
Employee by the Compensation Committee.

        3.2    APPLICATION TO PARTICIPATE.    

        Each Employee who is designated as eligible to participate in the Plan
by the Compensation Committee may become a Participant by completing and signing
an enrollment form provided by, or acceptable to, the Plan Administrator and
delivering the form to the Plan Administrator. The Employee shall designate on
the form the amount of his Participant Deferrals and shall authorize the
reduction of his Earnings in an amount equal to his Participant Deferrals.

4

--------------------------------------------------------------------------------


        3.3    TIMING OF PARTICIPATION.    

        After an Employee has been selected by the Compensation Committee to
participate in the Plan, the Employee will have 30 days to notify the Plan
Administrator whether he will participate in the Plan. If the Employee timely
notifies the Plan Administrator of his intent to participate in the Plan, the
Employee's participation will commence the beginning of the first payroll period
following or coinciding with the first day of the calendar month after the Plan
Administrator is so notified. If the Employee does not timely notify the Plan
Administrator of his intent to participate in the Plan, the Employee may
commence participation as of the first payroll period following or coinciding
with the first day of any later calendar quarter by notifying the Plan
Administrator prior to the first day of such calendar quarter in accordance with
procedures adopted by the Compensation Committee.

        3.4    DISCONTINUANCE OF PARTICIPATION.    

        Once an Employee is designated as eligible to participate, he will
remain eligible for all future Plan Years unless the Compensation Committee
specifically discontinues his eligibility. In the exercise of its discretion,
the Compensation Committee may elect to discontinue an Employee's participation
in the Plan at any time and for any or no reason. If an Employee's participation
in the Plan is discontinued, the Employee will no longer be eligible to make
Participant Deferrals or to receive Discretionary or Matching Contributions. The
Employee will not be entitled to receive a distribution from his accounts,
however, until the occurrence of one of the events listed in Sections 8.1
through 8.5. Notwithstanding the preceding sentence, the Plan Administrator, in
its discretion, may allow for the earlier distribution of the Participant's
accounts pursuant to Section 8.4.

ARTICLE 4
PARTICIPANT DEFERRALS

        4.1    PARTICIPANT DEFERRALS.    

        (a)  ELECTION. Each Participant may elect to make Participant Deferrals
during each Plan Year while he is a Participant. The amount payable to the
Participant as his current salary or wages shall then be reduced by an amount
equal to the Participant Deferrals. On the election form, the Participant may
designate different deferral percentages or amounts for different forms of
Earnings (e.g., base salary as opposed to bonuses). Participant Deferrals shall
be directed in a specified dollar amount or in whole percentage increments of
the type of Earnings to which the election relates. Contributions of amounts
deferred shall be made by the Employer directly to the Trust.

        (b)  LIMITATIONS. A Participant shall not be permitted to make annual
Participant Deferrals during in Plan Year in excess of fifty percent (50%) of
his base salary and up to one hundred percent (100%) of any bonus or incentive
compensation that otherwise qualifies as Earnings during such Plan Year. The
Plan Administrator may adopt other limits on the amount of Participant Deferrals
in accordance with such uniform rules as it may adopt from time to time.

        4.2    DESIGNATION AND CHANGE OF DESIGNATION OF PARTICIPANT
DEFERRALS.    

        All designations or changes of designation of the amount of Participant
Deferrals to be elected shall be made on forms supplied by, or acceptable to,
the Plan Administrator, signed by the Participant and delivered to the Plan
Administrator. A designation shall be effective as of the beginning of the first
payroll period following or coinciding with the first day of the next calendar
quarter after it is received by the Plan Administrator. A payroll deduction
designation form shall be effective until it is succeeded by another valid
payroll deduction designation form or until the Participant's right to make
Participant Deferrals is otherwise suspended or terminated.

5

--------------------------------------------------------------------------------


ARTICLE 5
EMPLOYER CONTRIBUTIONS

        5.1    MATCHING CONTRIBUTIONS.    

        Subject to its right to amend or terminate this Plan, the Employer will
make a Matching Contribution on behalf of each eligible Participant in an amount
equal to fifty percent (50%) of the Participant's Participant Deferrals for the
Plan Year; provided, however, that Participant Deferrals in excess of 6% of the
Participant's Earnings shall be disregarded for this purpose. Matching
Contributions shall be made by the Employer directly to the Trust.

        5.2    DISCRETIONARY CONTRIBUTIONS.    

        In addition to its Matching Contributions, the Employer may make
Discretionary Contributions on behalf of selected eligible Participants in such
amounts, if any, as shall be determined from time to time by the Employer.

        5.3    ELIGIBLE PARTICIPANTS.    

        A Participant will be entitled to receive a Matching Contribution for a
Plan Year if the Participant made any Participant Deferrals for the Plan Year,
regardless of whether the Participant is employed by the Employer on the last
day of the Plan Year. A Participant will be entitled to receive a Discretionary
Contribution for a Plan Year if the Participant is employed by the Employer on
the date that the Discretionary Contribution is approved by the Employer.

ARTICLE 6
CREDITING OF CONTRIBUTIONS AND INVESTMENT EXPERIENCE

        6.1    TRANSFER TO TRUSTEE.    

        In the Committee's discretion, all Participant Deferrals, Matching
Contributions, and Discretionary Contributions shall be transmitted to the
Trustee by the Plan Administrator as soon as reasonably practicable and shall be
credited to the Participant Deferrals Account, Matching Contributions Account,
and Discretionary Contributions Account, respectively, of the Participant
immediately upon receipt. All payments from an Account between Valuation Dates
shall be charged against the Account as of the preceding Valuation Date. The
Accounts are bookkeeping accounts only and the Plan Administrator is not in any
way obligated to segregate assets for the benefit of any Participant.
Notwithstanding anything in the Plan to the contrary in the event of a Change of
Control, the Company shall immediately transfer to the Trust Fund an amount of
cash or other property equal to the amount credited to all Participants'
Accounts under the Plan. Such transferred amount will be reduced by the cash and
other property held by the Trust Fund as of one day after the date of the Change
of Control.

        6.2    CREDITING OF INVESTMENT EXPERIENCE TO ACCOUNTS.    

        (a)  VALUATION DATES ENDING PRIOR TO OCTOBER 1, 1997. For each Valuation
Date ending prior to October 1, 1997, the Plan Administrator shall credit
interest at the Interest Rate applicable for that Plan Year (or portion thereof)
to the Matching Contributions Accounts and Participant Deferral Account.
Interest will be credited on the "adjusted account balance." For this purpose,
the "adjusted account balance" is the Account balance as of the immediately
preceding Valuation Date, plus (in the case of the Participant Deferral Account)
50% of the Participant Deferrals made since such Valuation Date, minus any
withdrawals or distributions charged to the Account since the prior Valuation
Date. The amount of interest to be credited to the Account shall be prorated in
a uniform manner if the period of time since the last Valuation Date is less
than one year.

6

--------------------------------------------------------------------------------



        (b)  VALUATION DATES BEGINNING AFTER SEPTEMBER 30, 1997. Except as
otherwise provided in the Plan and Trust, as of each Valuation Date beginning
after September 30, 1997, the Plan Administrator shall adjust each Participant's
Accounts with the positive or negative rate of return on the Investment Funds
selected by the Participant pursuant to Section 6.3. The rate of return will be
determined by the Plan Administrator pursuant to Section 6.3(c) and will be
credited or charged against the "adjusted account balance." For this purpose,
the "adjusted account balance" is the Account balance as of the immediately
preceding Valuation Date less any withdrawals or distributions charged to the
Account since the prior Valuation Date. In the exercise of its discretion, the
Plan Administrator also may direct that a portion of the Participant Deferrals,
Discretionary Contributions, and/or Matching Contributions made since the prior
Valuation Date be considered in calculating the adjusted account balance of a
Participant's Account.

        6.3    INVESTMENT DIRECTION.    

        (a)  INVESTMENT FUNDS. The Plan Administrator shall establish one or
more Investment Funds in which each Participant shall invest amounts credited to
his Account. The Investment Funds shall include such funds as may be selected
from time to time by the Plan Administrator. The Investment Funds may be changed
from time to time by the Plan Administrator.

        (b)  PARTICIPANT DIRECTIONS.

        (1)  GENERAL. Upon becoming a Participant of the Plan, each Participant
may direct that all of the amounts attributable to his Account be invested in a
single investment fund or may direct fractional (percentage) increments of his
Account to be invested in such fund or funds as he shall desire, on such forms
and in accordance with such procedures, if any, as may be established by the
Plan Administrator. Such designation may be changed as of the first payroll
period following or coinciding with the first day of any calendar quarter, with
respect to future contributions and transfers among Investment Funds, by filing
an election with the Plan Administrator, on a form prescribed by the Plan
Administrator, at least thirty (30) days (or such fewer number of days as may be
prescribed by the Plan Administrator) prior to the applicable calendar quarter.
The designation will continue until changed by the timely submission of a new
form, which change will be effective as of the first payroll period following or
coinciding with the first day of the next succeeding calendar quarter.

        (2)  DEFAULT SELECTION. In the absence of any designation, a Participant
will be deemed to have directed the investment of his Accounts in such
Investment Funds as the Trustee, in its sole and absolute discretion, shall
determine.

        (3)  IMPACT OF ELECTION. The Participant's selection of Investment Funds
shall serve only as a measurement of the value of the Accounts of said
Participant pursuant to Section 6.2 and Section 6.3(c) and the Plan
Administrator and the Trustee are not required to invest a Participant's
Accounts in accordance with the Participant's selections.

        (c)  RATE OF RETURN. As soon as possible after each Valuation Date, the
Plan Administrator shall determine the rate of return, positive or negative,
experienced on each of the Investment Funds. The rate of return determined by
the Plan Administrator in good faith and in its discretion pursuant to this
Section shall be binding and conclusive on the Participant, the Participant's
Beneficiary and all parties claiming through them.

        (d)  CHARGES. The Plan Administrator may charge each Participant's
Account for the reasonable expenses of carrying out investment instructions
directly related to such Account.

7

--------------------------------------------------------------------------------




ARTICLE 7
VESTING

        7.1    FULL VESTING.    

        (a)  VESTING IN THE PARTICIPANT DEFERRALS ACCOUNTS. Each Participant
shall at all times be fully vested in all amounts credited to or allocable to
his Participant Deferrals Account and his rights and interest therein shall not
be forfeitable for any reason.

        (b)  VESTING IN THE MATCHING AND DISCRETIONARY CONTRIBUTIONS ACCOUNTS.
Each Participant shall be fully vested in the amounts credited to or allocable
to his Matching and Discretionary Contributions Accounts on and after the first
to occur of the following events:

        (1)  Attainment by the Participant of the age of sixty-five (65) years;

        (2)  The date of separation from employment due to Disability, as
determined by the Plan Administrator;

        (3)  The date of death of the Participant;

        (4)  In the event of a Change of Control; or

        (5)  The completion of three (3) Years of Service.

        (c)  VESTING SCHEDULE FOR MATCHING AND DISCRETIONARY CONTRIBUTIONS
ACCOUNTS. If a Participant separates from employment with the Employer at a time
when the Participant is not fully vested in the amounts credited to or allocable
to his Matching and Discretionary Contributions Accounts, the Participant's
vested interest shall be determined in accordance with the following schedule:

Years of Service


--------------------------------------------------------------------------------

  Vested Percentage in Matching and
Discretionary Contributions Accounts

--------------------------------------------------------------------------------

Less than 1   0% 1 but less than 2   33.33% 2 but less than 3   66.66% 3 or more
  100.00%

        The balance of the Participant's Matching and Discretionary
Contributions Accounts that remain unvested will be forfeited effective as of
the date of the Participant's termination of employment. In addition, if a
Participant's employment is terminated for Cause, the Participant shall forfeit
all amounts credited to his Matching and Discretionary Contributions Accounts
(both vested and nonvested amounts) as of the date of the Participant's
termination of employment.

ARTICLE 8
DISTRIBUTION OF BENEFITS

        8.1    NORMAL AND LATE RETIREMENT.    

        A Participant shall be entitled to full distribution of his accounts, as
provided in Sections 8.7 and 8.8, upon actual retirement as of or after his
Normal Retirement Date. A Participant may remain in the employment of the
Employer after his Normal Retirement Date, if he desires, and shall retire at
such later time as he may desire, unless the Employer lawfully directs earlier
retirement.

8

--------------------------------------------------------------------------------


        8.2    DISABILITY RETIREMENT.    

        A Participant who separates from employment due to Disability shall be
entitled to a full distribution of his accounts as provided in Sections 8.7 and
8.8. Subject to Section 8.7, the payments may commence as of his date of
separation of employment due to Disability.

        8.3    DEATH.    

        (a)  BENEFIT. In the event that a Participant (which term for purposes
of this Section includes former Participants) shall die prior to the day on
which his benefit payments commence, the Participant's designated Beneficiary
shall be entitled to full distribution of the Participant's accounts at the time
and in the manner provided in Sections 8.7 and 8.8.

        (b)  DEATH AFTER COMMENCEMENT OF BENEFITS. In the event that a former
Participant shall die after the day on which his benefit payments commence, but
prior to the complete distribution of all amounts to which such Participant is
entitled under the provisions of this ARTICLE EIGHT, the Participant's
designated Beneficiary shall be entitled to receive any remaining amounts to
which the Participant would have been entitled had the Participant survived. The
Plan Administrator may require and rely upon such proofs of death and the right
of any Beneficiary to receive benefits pursuant to this Section 8.3 as the Plan
Administrator may reasonably determine, and its determination of death and the
right of such Beneficiary to receive payment shall be binding and conclusive
upon all persons whomsoever.

        8.4    OTHER SEPARATIONS FROM EMPLOYMENT.    

        A Participant who separates from employment for any reason, including
termination of employment following a Change in Control or for Cause, but other
than for retirement, death, or Disability shall be entitled to distribution of
his vested interest in his accounts at the time and in the manner provided in
Sections 8.7 and 8.8. As set forth in Section 7.1(c), if a Participant's
employment is terminated for Cause, all amounts credited to the Participant's
Matching and Discretionary Contributions Accounts shall be forfeited as of the
date of such termination of employment. In the exercise of its discretion, the
Plan Administrator may also elect to commence distributions while the
Participant is employed if the Participant's participation has been discontinued
pursuant to Section 3.4.

        8.5    HARDSHIP DISTRIBUTIONS.    

        (a)  GENERAL RULE. A Participant or former Participant may request that
a distribution of amounts credited to his Participant Deferrals Accounts be made
on the basis of hardship.

        (b)  LIMITATION ON DISTRIBUTIONS. In no event shall a hardship
distribution exceed the balance of the Participant's or former Participant's
Participant Deferrals Account, determined as of the Valuation Date immediately
preceding the date of the distribution, less any amounts distributed from or
charged to the Participant Deferrals Account since such Valuation Date. The Plan
Administrator may promulgate uniform rules regarding the effective date of any
distribution, minimum amounts to be distributed and the frequency of
distributions.

        (c)  HARDSHIP DEFINED. A distribution may be made pursuant to this
Section due to a "hardship" only if the Participant satisfies the Plan
Administrator that the Participant has an immediate and heavy financial need and
that the distribution is necessary in order to satisfy that need.

        (d)  IMMEDIATE AND HEAVY FINANCIAL NEED. The existence of an immediate
and heavy financial need shall be determined on the basis of all of the relevant
facts and circumstances. As a general rule, a financial need shall not be deemed
to be immediate unless the expenses involved must be paid within sixty (60) days
from the date on which the request for the hardship distribution is being
considered. Also, as a general rule, a financial need shall not be

9

--------------------------------------------------------------------------------




considered to be "heavy" unless the expenses exceed five percent (5%) of the
Participant's Earnings for the Plan Year prior to the Plan Year in which the
request for the hardship distribution is made. In addition, a hardship
distribution may be made only if the "need" that gives rise to the distribution
request is for funeral expenses of a spouse or lineal ascendant or descendant of
the Participant, the educational expenses of the Participant, the Participant's
spouse, children or descendants, or one of the reasons listed in subparagraphs
(1) through (5) of this paragraph (d), or some of the reasons periodically
authorized in written procedures or rules adopted by the Plan Administrator and
communicated to the Participants. A financial need shall not fail to qualify as
immediate and heavy merely because such need was reasonably foreseeable or
voluntarily incurred by the Participant. The following expenses or circumstances
will be deemed to give rise to an immediate and heavy financial need for
purposes of this Section regardless of whether the general standards set out
above are satisfied:

        (1)  Medical expenses described in Section 213(d) of the Code incurred
by the Participant, the Participant's spouse, or any dependents (as defined in
Section 152 of the Code) of the Participant; or

        (2)  The purchase (excluding mortgage payments) of a principal residence
for the Participant; or

        (3)  Payment of tuition, related educational fees and room and board
expenses for the next year of post-secondary education for the Participant or
the Participant's spouse, children or dependents; or

        (4)  The need to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on the Participant's
principal residence; or

        (5)  Any other circumstance or expense designated by the Commissioner of
Internal Revenue as a deemed immediate and heavy financial need in any published
revenue ruling, notice, or other document of general applicability.

        The Plan Administrator may rely on any representations made by the
Participant concerning the Participant's intended use of funds distributed to
the Participant pursuant to this Section, the urgency of any intended
expenditures or any other relevant matters.

        (e)  NECESSITY. A distribution will be considered to be necessary to
satisfy an immediate and heavy financial need of a Participant only if the need
may not be satisfied from other resources that are reasonably available to the
Participant and the distribution does not exceed the amount needed to satisfy
the need. The Plan Administrator shall consider all relevant facts and
circumstances in determining whether a hardship distribution is necessary in
order to satisfy an immediate and heavy financial need. Generally, a
distribution shall be deemed necessary if the Participant represents to the Plan
Administrator that the need cannot be relieved through reimbursement or
compensation by insurance or otherwise, by the reasonable liquidation of the
Participant's assets (to the extent that such liquidation would not itself cause
an immediate and heavy financial need), by cessation of elective pre-tax
contributions or after-tax contributions under any plan sponsored by the
Employer, or by other distributions or nontaxable loans under any Plan sponsored
by the Employer. A distribution will be deemed to be necessary to satisfy an
immediate and heavy financial need of a Participant if all of the following
requirements are satisfied, regardless of whether the general standards set
forth above are met:

        (1)  The distribution is not in excess of the amount of the immediate
and heavy financial need of the Participant; and

        (2)  The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans currently available under all plans
maintained by the Employer.

10

--------------------------------------------------------------------------------




        The Plan Administrator may rely upon any representations made by the
Participant pursuant to this paragraph.

        8.6    ACCELERATION OF BENEFITS.    

        (a)  GENERAL. A Participant may elect to receive an accelerated
withdrawal of all or any portion of the value of the Participant's Deferrals
Account ("Distribution Amount") by filing an election with the Plan
Administrator on such forms as may be prescribed from time to time by the Plan
Administrator. If a Participant makes such an election, the Participant shall
receive a single lump sum payment equal to 90% of the Distribution Amount,
valued as of the Valuation Date immediately prior to the request, less any
applicable withholding. The accelerated withdrawal shall be paid as soon as
reasonably possible following the filing of the election by the Participant.

        (b)  FORFEITURE. If the Participant elects to receive an accelerated
withdrawal, the Participant shall forfeit the remaining 10% of the Distribution
Amount.

        (c)  SUSPENSION OF PARTICIPATION. If a Participant elects to receive an
accelerated withdrawal, the Participant's right to participate in the Plan shall
be suspended for the remainder of the Plan Year in which the withdrawal occurs.

        8.7    TIME OF DISTRIBUTION OF BENEFITS.    

        (a)  RETIREMENT. Payment to a Participant who is entitled to benefits
under Section 8.1 normally shall commence within a reasonable time following the
Valuation Date next following the Participant's termination of employment.

        (b)  TERMINATION AND DISABILITY. Payment to a Participant who is
entitled to benefits under Section 8.2 or Section 8.4 shall commence as soon as
possible after the Valuation Date next following the Participant's termination
of employment.

        (c)  DEATH AFTER COMMENCEMENT OF PAYMENTS. In the event of the death of
a Participant after the day on which his benefit payments commence but prior to
the complete distribution to such Participant of the benefits payable to him
under the Plan, any remaining benefits shall be distributed over a period that
does not exceed the period over which distribution was to be made prior to the
date of death of the Participant. Payments to the Beneficiaries entitled to
payments pursuant to Section 8.3 shall commence as soon as possible following
the death of the Participant.

        (d)  DEATH PRIOR TO COMMENCEMENT OF BENEFITS. In the event of the death
of the Participant prior to the day on which his benefit payments commence,
payments to the Participant's Beneficiary shall commence as soon as possible
following the Valuation Date next following the Participant's death.

        8.8    METHOD OF DISTRIBUTION.    

        Unless a Participant requests a different distribution schedule and the
Plan Administrator, in its discretion, agrees to such proposed distribution,
distributions shall be made in one lump sum. If distributions are made in
installments, the unpaid balance shall continue to be invested in the Trust Fund
in accordance with the Participant's direction and shall continue to share in
any gain or loss attributable to the Investment Funds. The Plan Administrator,
in the exercise of its discretion, may elect to accelerate the distributions if
an installment payment option has been elected. The election made by the
Participant shall apply to all payments to the Participant or his Beneficiary.

        8.9    DESIGNATION OF BENEFICIARY.    

        Each Participant shall have the right to designate, on forms supplied
by, or acceptable to, and delivered to the Plan Administrator, a Beneficiary or
Beneficiaries to receive his benefits hereunder in

11

--------------------------------------------------------------------------------


the event of the Participant's death. For each Participant who is married, his
Beneficiary shall be deemed to be his spouse, unless the Participant's spouse
consents to the Participant's Beneficiary designation to the contrary. Such
consent must be in writing, must acknowledge the effect of the beneficiary
designation and the spouse's consent thereto. Subject to the foregoing, each
Participant may change his Beneficiary designation from time to time in the
manner described above. Upon receipt of such designation by the Plan
Administrator, such designation or change of designation shall become effective
as of the date of the notice, whether or not the Participant is living at the
time the notice is received. There shall be no liability on the part of the
Employer, the Plan Administrator or the Trustee with respect to any payment
authorized by the Plan Administrator in accordance with the most recent valid
Beneficiary designation of the Participant in its possession before receipt of a
more recent and valid Beneficiary designation. If no designated Beneficiary is
living when benefits become payable, or if there is no designated Beneficiary,
the Beneficiary shall be the Participant's spouse; or if no spouse is then
living, such Participant's issue, including any legally adopted child or
children, in equal shares by right of representation; or if no such designated
Beneficiary and no such spouse or issue, including any legally adopted child or
children, is living upon the death of a Participant, or if all such persons die
prior to the full distribution of such Participant's benefits, then the
Beneficiary shall be the estate of the Participant.

        8.10    PAYMENTS TO DISABLED.    

        If a person entitled to any payment hereunder shall be under a legal
disability, or in the sole judgment of the Plan Administrator shall otherwise be
unable to apply such payment to his own interest and advantage, the Plan
Administrator in the exercise of its discretion may make any such payment in any
one (1) or more of the following ways: (a) directly to such person, (b) to his
legal guardian or conservator, or (c) to his spouse or to any person charged
with the legal duty of his support, to be expended for his benefit. The decision
of the Plan Administrator shall in each case be final and binding upon all
persons in interest.

        8.11    UNDERPAYMENT OR OVERPAYMENT OF BENEFITS.    

        In the event that, through misstatement or computation error, benefits
are underpaid or overpaid, there shall be no liability for any more than the
correct benefit sums under the Plan. Overpayments may be deducted from future
payments under the Plan, and underpayments may be added to future payments under
the Plan. In lieu of receiving reduced benefits under the Plan, a Participant or
beneficiary may elect to make a lump sum repayment of any overpayment.

ARTICLE 9
INALIENABILITY OF BENEFITS

        9.1    NO ASSIGNMENT PERMITTED.    

        (a)  GENERAL PROHIBITION. No Participant or Beneficiary, and no creditor
of a Participant or Beneficiary, shall have any right to assign, pledge,
hypothecate, anticipate, or in any way create a lien upon the Plan or the Trust
Fund. All payments to be made to Participants or their Beneficiaries shall be
made only upon their personal receipt or endorsement, except as provided in
Section 8.9, and no interest in the Plan or the Trust Fund shall be subject to
assignment or transfer or otherwise be alienable, either by voluntary or
involuntary act or by operation of law or equity, or subject to attachment,
execution, garnishment, sequestration, levy, or other seizure under any legal,
equitable or other process, or be liable in any way for the debts or defaults of
Participants and Beneficiaries.

12

--------------------------------------------------------------------------------



        (b)  PERMITTED ARRANGEMENTS. This Section shall not preclude
arrangements for the withholding of taxes from benefit payments, arrangements
for the recovery of benefit overpayments, arrangements for the transfer of
benefit rights to another plan, or arrangements for direct deposit of benefit
payments to an account in a bank, savings and loan association or credit union
(provided that such arrangement is not part of an arrangement constituting an
assignment or alienation). Additionally, this Section shall not preclude
arrangements for the distribution of the benefits of a Participant or
Beneficiary pursuant to the terms and provisions of a "qualified domestic
relations order" in accordance with the following provisions of this ARTICLE
NINE.

        9.2    QUALIFIED DOMESTIC RELATIONS ORDERS.    

        A "qualified domestic relations order" is an order described in
Section 206(d)(3) of the Act that permits distribution of benefits in a
distribution mode provided under the Plan, does not require payment of increased
benefits and does not require payment of benefits allocated to a different
alternate payee under a prior qualified domestic relations order.

        9.3    PROCESSING QUALIFIED DOMESTIC RELATIONS ORDERS.    

        (a)  NOTICE. All decisions and determinations with respect to a domestic
relations order, including whether such order is a qualified domestic relations
order within the meaning of Section 206(d)(3) of the Act, shall be made by the
Plan Administrator within a reasonable time following its receipt of such order
and in accordance with such uniform and nondiscriminatory rules and procedures
as may be adopted by the Plan Administrator. Upon receipt of a domestic
relations order, the Plan Administrator shall notify the Participant or
Beneficiary whose benefits may be affected by such order of its receipt of such
order. The Plan Administrator shall also advise the Participant or Beneficiary
and the alternate payee named in the order of its rules and procedures relating
to the determination of the qualified status of such order.

        (b)  RETENTION OF PAYMENTS. If payment of benefits to the Participant or
Beneficiary has commenced at the time a domestic relations order is received by
the Plan Administrator or benefits become payable after receipt of such order,
the Plan Administrator shall segregate and hold the amounts which would be
payable to the alternate payee under the order if such order is ultimately
determined to be a qualified domestic relations order. If the Plan Administrator
determines that the order is a qualified domestic relations order within
eighteen (18) months of the segregation of benefits payable to the alternate
payee under such order, the Plan Administrator shall pay the segregated amounts
(plus any earnings thereon) as well as such future amounts as may be specified
in such order to the alternate payee. If the Plan Administrator determines that
the order is not a qualified domestic relations order or is unable to determine
whether such order is a qualified domestic relations order within the eighteen
(18) month period following the segregation of benefits, the Plan Administrator
shall pay the segregated amounts (plus any earnings thereon) to the Participant
or Beneficiary. A determination by the Plan Administrator after the close of
such eighteen (18) month period that the order is a qualified domestic relations
order shall be applied prospectively. All determinations of the Plan
Administrator hereunder with respect to the status of an order as a qualified
domestic relations order shall be binding and conclusive on all interested
parties, subject to the provisions of Section 10.4.

ARTICLE 10
ADMINISTRATION

        10.1    PLAN ADMINISTRATOR.    

        The Employer shall be the Plan Administrator, but it may delegate its
duties as such to a committee appointed in accordance with Section 10.5.

13

--------------------------------------------------------------------------------


        10.2    ALLOCATION OF FIDUCIARY RESPONSIBILITY.    

        The Plan Administrator is the named fiduciary with respect to the
administration of the Plan. It shall not be responsible for any fiduciary
functions or other duties assigned to the Trustee pursuant to this Plan or the
Trust Agreement.

        10.3    POWERS OF THE PLAN ADMINISTRATOR.    

        (a)  GENERAL POWERS. The Plan Administrator shall have the power and
discretion to perform the administrative duties described in this Plan or
required for proper administration of the Plan and shall have all powers
necessary to enable it to properly carry out such duties. Without limiting the
generality of the foregoing, the Plan Administrator shall have the power and
discretion to construe and interpret this Plan, to hear and resolve claims
relating to this Plan, and to decide all questions and disputes arising under
this Plan. The Plan Administrator shall determine, in its discretion, the
service credited to the Employees, the status and rights of a Participant, and
the identity of the Beneficiary or Beneficiaries entitled to receive any
benefits payable hereunder on account of the death of a Participant.

        (b)  BENEFIT PAYMENTS. Except as is otherwise provided hereunder, the
Plan Administrator shall determine the manner and time of payment of benefits
under this Plan. All benefit disbursements by the Trustee shall be made upon the
instructions of the Plan Administrator.

        (c)  DECISIONS FINAL. The decision of the Plan Administrator upon all
matters within the scope of its authority shall be binding and conclusive upon
all persons.

        (d)  REPORTING AND DISCLOSURE. The Plan Administrator shall file all
reports and forms lawfully required to be filed by the Plan Administrator with
any governmental agency or department, federal or state, and shall distribute
any forms, reports, statements or plan descriptions lawfully required to be
distributed to Participants and others by any governmental agency or department,
federal or state.

        10.4    CLAIMS.    

        (a)  FILING OF CLAIM. A Participant or Beneficiary entitled to benefits
need not file a written claim to receive benefits. If an Employee, Participant,
Beneficiary, or any other person is dissatisfied with the determination of his
benefits, eligibility, participation, or any other right or interest under this
Plan, such person may file a written statement setting forth the basis of the
claim with the Plan Administrator in a manner prescribed by the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine this Plan and any other
pertinent documents generally available to Participants relating to the claim
and may submit comments in writing.

        (b)  NOTICE OF DECISION. A written notice of the disposition of any such
claim shall be furnished to the claimant within thirty (30) days after the claim
is filed with the Plan Administrator, provided that the Plan Administrator may
have an additional period to decide the claim if it advises the claimant in
writing of the need for an extension and the date on which it expects to decide
the claim. The notice of disposition of a claim shall refer, if appropriate, to
pertinent provisions of this Plan, shall set forth in writing the reasons for
denial of the claim if the claim is denied (including references to any
pertinent provisions of this Plan), and where appropriate shall explain how the
claimant can perfect the claim.

        (c)  REVIEW. If the claim is denied, in whole or in part, the claimant
shall also be notified in writing that a review procedure is available.
Thereafter, within ninety (90) days after receiving the written notice of the
Plan Administrator's disposition of the claim, the claimant may request in
writing, and shall be entitled to, a review meeting with the Plan Administrator
to present reasons

14

--------------------------------------------------------------------------------




why the claim should be allowed. The claimant shall be entitled to be
represented by counsel at the review meeting. The claimant also may submit a
written statement of his claim and the reasons for granting the claim. Such
statement may be submitted in addition to, or in lieu of, the review meeting
with the Plan Administrator. The Plan Administrator shall have the right to
request of and receive from a claimant such additional information, documents,
or other evidence as the Plan Administrator may reasonably require. If the
claimant does not request a review meeting within ninety (90) days after
receiving written notice of the Plan Administrator's disposition of the claim,
the claimant shall be deemed to have accepted the Plan Administrator's written
disposition, unless the claimant shall have been physically or mentally
incapacitated so as to be unable to request review within the ninety (90) day
period.

        (d)  DECISION FOLLOWING REVIEW. A decision on review shall be rendered
in writing by the Plan Administrator ordinarily not later than sixty (60) days
after review, and a written copy of such decision shall be delivered to the
claimant. If special circumstances require an extension of the ordinary period,
the Plan Administrator shall so notify the claimant. In any event, if a claim is
not determined within one hundred twenty (120) days after submission for review,
it shall be deemed to be denied.

        (e)  DECISIONS FINAL; PROCEDURES MANDATORY. To the extent permitted by
law, a decision on review by the Plan Administrator shall be binding and
conclusive upon all persons whomsoever. To the extent permitted by law,
completion of the claims procedures described in this Section shall be a
mandatory precondition that must be complied with prior to commencement of a
legal or equitable action in connection with the Plan by a person claiming
rights under the Plan or by another person claiming rights through such a
person. The Plan Administrator may, in its sole discretion, waive these
procedures as a mandatory precondition to such an action.

        10.5    CREATION OF COMMITTEE.    

        The Employer may appoint a committee to perform its duties as Plan
Administrator by the adoption of appropriate Board resolutions. The committee
shall consist of at least two (2) members, and they shall hold office during the
pleasure of the Board. The committee members shall serve without compensation
but shall be reimbursed for all expenses by the Employer. The committee shall
conduct itself in accordance with the provisions of this ARTICLE TEN. The
members of the committee may resign with thirty (30) days notice in writing to
the Employer and may be removed immediately at any time by written notice from
the Employer.

        10.6    CHAIRMAN AND SECRETARY.    

        The committee may elect a chairman from among its members and may select
a secretary who is not required to be a member of the committee and who may be
authorized to execute any document or documents on behalf of the committee. The
secretary of the committee or his designee shall record all acts and
determinations of the committee and shall preserve and retain custody of all
such records, together with such other documents as may be necessary for the
administration of this Plan or as may be required by law.

        10.7    APPOINTMENT OF AGENTS.    

        The committee may appoint such other agents, who need not be members of
the committee, as it may deem necessary for the effective performance of its
duties, whether ministerial or discretionary, as the committee may deem
expedient or appropriate. The compensation of any agents who are not Employees
of the Employer shall be fixed by the committee within any limitations set by
the Board.

        10.8    MAJORITY VOTE AND EXECUTION OF INSTRUMENTS.    

        In all matters, questions, and decisions, the action of the committee
shall be determined by a majority vote of its members. They may meet informally
or take any ordinary action without the

15

--------------------------------------------------------------------------------


necessity of meeting as a group. All instruments executed by the committee shall
be executed by a majority of its members or by any member of the committee
designated to act on its behalf.

        10.9    ALLOCATION OF RESPONSIBILITIES AMONG COMMITTEE MEMBERS.    

        The committee may allocate responsibilities among its members or
designate other persons to act on its behalf. Any allocation or designation,
however, must be set forth in writing and must be retained in the permanent
records of the committee.

        10.10      CONFLICT OF INTEREST.    

        No member of the committee who is a Participant shall take any part in
any action in connection with his participation as an individual. Such action
shall be voted or decided by the remaining members of the committee.

        10.11      OTHER FIDUCIARY CAPACITIES.    

        The members of the committee may also serve in any other fiduciary
capacity, and, specifically, all or some members of the committee may serve as
Trustee. Notwithstanding any other provision of this Plan, if and so long as any
two (2) members of the committee also serve as Trustee, any provision of this
Plan or the Trust Agreement which requires a direction, certification,
notification, or other communication from the Plan Administrator to the Trustee
shall be inapplicable. If and so long as any two (2) members of the committee
also serve as Trustee, any action taken by either the committee or the Trustee
shall be deemed to be taken by the appropriate party.

ARTICLE 11
SCOPE OF RESPONSIBILITY

        11.1    SCOPE OF RESPONSIBILITY.    

        (a)  GENERAL. The Employer, the Plan Administrator and the Trustee shall
perform the duties respectively assigned to them under this Plan and the Trust
Agreement and shall not be responsible for performing duties assigned to others
under the terms and provisions of this Plan or the Trust Agreement. No inference
of approval or disapproval is to be made from the inaction of any party
described above or the employee or agent of any of them with regard to the
action of any other such party. Persons, organizations, or corporations acting
in a position of any fiduciary responsibility with respect to the Plan or the
Trust Fund may serve in more than one fiduciary capacity.

        (b)  ADVISORS. The Employer, the Plan Administrator, and the Trustee
shall have authority to employ advisors, legal counsel, and accountants in
connection with the administration of the Plan and the Trust Fund, as set forth
in the Trust Agreement. To the extent permitted by applicable law, the Employer,
the Plan Administrator, and the Trustee shall not be liable for complying with
the directions of any advisors, legal counsel, or accountants appointed pursuant
to this Plan or the Trust Agreement.

        (c)  INDEMNIFICATION. To the extent permitted by law, the Employer shall
and does hereby jointly and severally indemnify and agree to hold harmless its
employees, officers, and directors who serve in fiduciary capacities with
respect to the Plan and the Trust Agreement from all loss, damage, or liability,
joint or several, including payment of expenses in connection with defense
against any such claim, for their acts, omissions, and conduct, and for the
acts, omissions, and conduct of their duly appointed agents, which acts,
omissions, or conduct constitute or are alleged to constitute a breach of such
individual's fiduciary or other responsibilities under the Act or any other law,
except for those acts, omissions, or conduct resulting from his own willful
misconduct, willful failure to act, or gross negligence; provided, however, that
if any party would otherwise be entitled to indemnification hereunder in respect
of any liability and such party shall

16

--------------------------------------------------------------------------------




be insured against loss as a result of such liability by any insurance contract
or contracts, such party shall be entitled to indemnification hereunder only to
the extent by which the amount of such liability shall exceed the amount thereof
payable under such insurance contract or contracts.

ARTICLE 12
AMENDMENT, MERGER AND TERMINATION

        12.1    AMENDMENT.    

        The Employer shall have the right at any time, by an instrument in
writing duly executed, acknowledged and delivered to the Plan Administrator and
the Trustee, to modify, alter or amend this Plan, in whole or in part,
prospectively or retroactively; provided, however, that the duties and
liabilities of the Plan Administrator and the Trustee hereunder shall not be
substantially increased without their written consent; and provided further that
the amendment shall not reduce any Participant's interest in the Plan,
calculated as of the date on which the amendment is adopted. If the Plan is
amended by the Board after it is adopted by an Affiliate, unless otherwise
expressly provided, it shall be treated as so amended by such Affiliate without
the necessity of any action on the part of the Affiliate.

        12.2    MERGER OR CONSOLIDATION OF EMPLOYER.    

        The Plan shall not be automatically terminated by the Employer's
acquisition by or merger into any other employer, but the Plan shall be
continued after such acquisition or merger if the successor employer elects and
agrees to continue the Plan and to become a party to the Trust Agreement. All
rights to amend, modify, suspend, or terminate the Plan shall be transferred to
the successor employer, effective as of the date of the merger and provided
specifically that the successor employer shall not have the right to amend the
Plan to reduce any Participant's interest in the Plan, calculated as of the date
on which any amendment is adopted.

        12.3    TERMINATION OF PLAN OR DISCONTINUANCE OF CONTRIBUTIONS.    

        It is the expectation of the Employer that this Plan and the payment of
contributions hereunder will be continued indefinitely. However, continuance of
the Plan is not assumed as a contractual obligation of the Employer, and the
right is reserved at any time to terminate this Plan or to reduce, temporarily
suspend, or discontinue contributions hereunder, provided that any such
termination, reduction, suspension, or discontinuance of contributions shall not
reduce any Participant's interest in the Plan, calculated as of the date such
action is taken.

        12.4    LIMITATION OF EMPLOYER LIABILITY.    

        The adoption of this Plan is strictly a voluntary undertaking on the
part of the Employer and shall not be deemed to constitute a contract between
the Employer and any Employee or Participant or to be consideration for, an
inducement to, or a condition of the employment of any Employee. A Participant,
Employee, or Beneficiary shall not have any right to retirement or other
benefits except to the extent provided herein.

ARTICLE 13
GENERAL PROVISIONS

        13.1    LIMITATION ON PARTICIPANTS' RIGHTS.    

        Participation in the Plan shall not give any Employee the right to be
retained in the Employer's employ or any right or interest under the Plan or in
the Trust Fund other than as herein provided. The Employer reserves the right to
dismiss any Employee without any liability for any claim either under the Plan
or against the Trust Fund, except to the extent herein provided, or against the
Employer.

17

--------------------------------------------------------------------------------


        13.2    STATUS OF PARTICIPANTS AS UNSECURED CREDITORS.    

        All benefits under the Plan shall be unsecured obligations of the
Employer and, except for the assets placed in the Trust Fund as provided in this
Plan, no assets of the Employer will be segregated from the general assets of
the Employer for the payment of benefits under this Plan. To the extent that any
person acquires the right to receive payments under this Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company.

        13.3    STATUS OF TRUST FUND.    

        The Trust Fund is being established to assist the Employer in meeting
its obligations to the Participants and to provide the Participants with a
measure of protection in certain limited instances. In certain circumstances
described in the Trust Agreement, the assets of the Trust Fund will be used for
the benefit of the Employer's creditors. Benefit payments due under this Plan
shall either be paid from the Trust Fund or from the Employer's general assets
as directed by the Employer.

        13.4    UNIFORM ADMINISTRATION.    

        Whenever in the administration of the Plan any action is required by the
Plan Administrator, such action shall be uniform in nature as applied to all
persons similarly situated.

        13.5    HEIRS AND SUCCESSORS.    

        All of the provisions of this Plan shall be binding upon all persons who
shall be entitled to any benefits hereunder, and their heirs and legal
representatives.

        13.6    EMPLOYER-OWNED LIFE INSURANCE.    

        (a)  EMPLOYER OWNS ALL RIGHTS. In the event that, in its discretion, the
Employer purchases a life insurance policy or policies insuring the life of any
Participant to allow the Employer to informally finance and/or recover, in whole
or in part, the cost of providing benefits under this Plan, neither the
Participant nor any Beneficiary shall have any rights whatsoever in such policy
or policies. The Employer shall be the sole owner and beneficiary of any such
policy or policies and shall possess and may exercise all incidents of
ownership, except in the event that the Employer establishes and transfers such
policy or policies to the Trust Fund.

        (b)  PARTICIPANT COOPERATION. If the Employer decides to purchase a life
insurance policy or policies on any Participant, the Employer will so notify
each Participant. Each Participant shall consent to being insured for the
benefit of the Employer and shall take whatever actions may be necessary to
enable the Employer to timely apply for and acquire such life insurance and to
fulfill the requirements of the insurance carrier relative to the issuance
thereof as a condition of eligibility to participate in the Plan.

        IN WITNESS WHEREOF, the Employer has caused this Plan to be executed by
its duly authorized representative on this    day of                        ,
2002.


 
 
EVANS & SUTHERLAND COMPUTER CORPORATION
 
 
By:
 
/s/  JAMES R. OYLER      

--------------------------------------------------------------------------------

    Name:   James R. Oyler     Its:   President & CEO

18

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.39

